t c memo united_states tax_court robert c geib petitioner v commissioner of internal revenue respondent docket no filed date robert c geib pro_se mark a ericson and laurence d ziegler for respondent memorandum opinion foley judge by notice dated date respondent determined deficiencies in and additions to petitioner’s federal excise_taxes as follows excise_taxes addition_to_tax year sec_4975 sec_4975 b sec_6651 a sec_409 --- dollar_figure -- big_number -- big_number -- big_number -- big_number big_number -- big_number big_number -- big_number -- dollar_figure --- ' for the taxable_period ending date unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue is whether respondent is precluded from assessing the deficiencies and additions background the parties submitted this case fully stipulated pursuant to rule when the petition was filed petitioner resided in akron ohio during and petitioner was married during through petitioner was president director and majority stockholder ie owner of at least percent of the stock of cotter merchandise storage co the company the company maintained the cotter merchandise storage co defined benefit pension_plan the plan which met the requirements of sec_401 petitioner was a trustee and participant of the plan i loans petitioner took unsecured loans each bearing percent annual interest and a due_date of date from the plan as follows date amount date dollar_figure date big_number date big_number date date big_number date big_number date big_number the plan allowed loans to participants but limited the amount of any loan required a qualified waiver of spouse from the participant taking the loan and stipulated that the loan be secured_by the participant’s entire_interest in the plan’s trust fund petitioner’s loans were made in excess of the plan’s amount limitations and without a qualified waiver of spouse petitioner partially repaid the date loan but did not make any other repayments or file form_5330 return of excise_taxes related to employee benefit plans il other cases on date the company filed a voluntary petition for reorganization under chapter of the bankruptcy code the bankruptcy case in the bankruptcy case the commissioner asserted a sec_4971 deficiency against the company for q4e- failure to satisfy the minimum_funding_standard pursuant to sec_412 in petitioner was indicted and charged with seven counts of bankruptcy fraud for unauthorized postpetition e after date transfers of company funds and one count of embezzling on date approximately dollar_figure from the plan the criminal case on date petitioner entered into a plea agreement in which he pleaded guilty to three counts of bankruptcy fraud and the embezzlement charge discussion respondent determined that the loans were prohibited_transactions pursuant to sec_4975 petitioner contends that respondent is precluded pursuant to the double_jeopardy clause see u s const amend v from assessing the deficiencies and additions i excise_taxes sec_4975 imposes two tiers of excise_taxes ona prohibited_transaction the first tier i sec_5 percent of the amount_involved in a prohibited_transaction for each year or part thereof in the taxable_period see sec_4975 if the first-tier excise_tax applies and the transaction is not corrected within the taxable_period a 100-percent second-tier tax is imposed on the amount_involved see sec_4975 - - the lending of money or other extension of credit between a plan and a disqualified_person generally is a prohibited_transaction see sec_4975 b the plan lent money to petitioner who failed to make full repayment when due as a trustee majority stockholder president and director petitioner was a disgualified person see sec_4975 89_tc_1137 stating that the determination of whether an individual is a disqualified_person is made as of the time the loans originated sec_4975 provides that any loan made by a plan toa disqualified_person who is a participant of the plan shall not be prohibited if the loan meets certain criteria eg if the loan is available to all participants or beneficiaries on a reasonably equivalent basis is made in accordance with specific plan provisions regarding loans and is adequately secured see sec_4975 petitioner’s loans do not meet the criteria because the loans were not made in accordance with specific provisions relating to the loans set forth in the plan 1ie the loans were made in excess of the plan’s amount limitations and without a qualified waiver of spouse and were not adequately secured see sec_4975 eb therefore petitioner’s loans were prohibited_transactions to which the first-tier excise_tax is applicable a prohibited_transaction may be corrected by undoing the transaction to the extent possible but in any case placing the plan in a financial position not worse than that in which it would be if the disqualified_person were acting under the highest fiduciary standards sec_4975 where the prohibited_transaction is the lending of money the disqualified_person may correct the transaction by repaying the principal plus reasonable interest see 112_tc_51 petitioner’s partial repayment did not correct the transactions therefore the second-tier_excise_tax is also applicable ti preclusion petitioner contends that following the criminal and bankruptcy cases respondent’s determinations represent double_jeopardy and no additional issues should arise we disagree the criminal case the bankruptcy case and the company’s sec_4971 deficiency do not relate to petitioner’s loans see 147_f3d_522 6th cir stating that double_jeopardy protection applies to successive punishments for the same crime and taxes do not constitute criminal punishment consequently we conclude that petitioner’s contention is meritless and respondent is not precluded from assessing the deficiencies and additions til additions to tax bach disqualified_person liable for sec_4975 excise_taxes relating to a prohibited_transaction shall file form_5330 relating to each taxable_year or part thereof in the taxable_period see sec_6011 sec_54_6011-1 pension excise_tax regs sec_6651 imposes an addition_to_tax for failure_to_file a required return unless petitioner establishes that such failure is due to reasonable_cause and not willful neglect petitioner failed to file excise_tax returns for the years in issue and has failed to establish that he had reasonable_cause not to file such returns accordingly petitioner is liable for the sec_6651 additions to tax contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered under rule
